 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDSure-Tan, Inc. and Surak Leather Co.andChicagoLeatherWorkers Union,Local 43L, UnitedFood and Commercial Workers InternationalUnion, AFL-CIO. Cases 13-CA-16117 and 13-CA-1622912 November 1985SUPPLEMENTAL DECISION ANDORDERBy CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONThe Supreme Court' has upheld the Board'sfindings,2 enforced by the Court of Appeals,3 thatthe Respondent violated Section 8(a)(3) of the Actby constructively discharging its undocumentedalien employees through reporting them to the Im-migration and Naturalization Service in retaliationfor participating in union activities. However, theCourt held that the court of appeals exceeded itsreviewing authority by modifying several aspectsof the Board's remedial Order. The Court reversedthe judgment of the court of appeals in part and re-manded the proceeding to the court of appealswith instructions to remand it to the Board for for-mulation of an appropriate remedial order consist-ent with the Court's opinion. Pursuant to this latterremand the Board advised the parties that theycould file statements of position. Both the GeneralCounsel and the Respondent filed such statementsand we have duly considered them.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.In the Board's original Order with respect to the8(a)(3)dischargeswe entered a cease-and-desistorder and the conventional remedy of reinstate-ment with backpay. The Board held that a compli-ance proceeding was the appropriate forum for re-solving issues relating to the discriminatees' avail-ability for work and entitlement to backpay.4The Seventh Circuit enforced the Board's Orderwith several modifications. The first conditionedacceptance of a reinstatement offer and the accrualof backpay on an individual discriminatee's lawfulpresence in the United States. Consistent with thisrequirement the court modified the Board's Ordertomake clear that backpay is tolled during anyperiod a discriminatee is not lawfully present andentitled to be employed in the United States andthe court indicated that backpay need not be1Sure-Tan, Inc. vNLRB,104 S.Ct 2803 (1984).2 234 NLRB 1187 (1978)3 672 F 2d 592 (7th Cir 1982)4 See 246 NLRB 788 (1979),inwhich the Board affirmed its originalOrder and denied the General Counsel'smotion for clarification directedsolely at theremedy.placed in escrow for more than 1 year. The courtfurther expanded the Board's Order to require thatthe offers of reinstatement to the Mexicannationalsbe written in Spanish, be delivered in a verifiablefashion, and be held open for 4 years in order toafford the discriminatees a reasonable time toobtain lawful entry and working papers. The courtalso decided that the Board should set a minimumamount of backpay that the Company must pay inany event and suggested an amount equal to 6months' backpay. The Board agreed with all thecourt'smodifications, specifically accepting thislatter suggestion, and our final Order approved bythe court included this provision.The Respondent challenged before the SupremeCourt only those portions of the court's final orderwhich provided for 6 months' backpay and whichdetailed the language, acceptance period, and veri-ficationmethod of the reinstatement offers. TheCourt held that the court of appeals exceeded bothits reviewing authority and the limits imposed bySection 10(c) of the Act by modifying the Board'sOrder to provide a minimum backpay award in theabsence of evidence as to the discriminatees' actualeconomic losses or legal availability for work. TheCourt further held that the court of appeals ex-ceeded its reviewing authority by requiring the Re-spondent to draft the reinstatement offers in Span-ish, to ensure verification of receipt, and to holdthe offers open for 4 years. As to these latter en-largements of the Board's remedial Order, theCourt held that the court of appeals should haveinstead remanded these issues to the Board for re-consideration.The Board is now mindful of the Court's holdingthat we may not order a minimum backpay awardwithout specific regard to the discriminatees'actualeconomic losses or legal availability for work. Withrespect to the other provisions of the circuit court'sfinal order which the Board defended before theSupreme Court we now formally reconsider thempursuant to the Court's direction.5 On reconsider-ationwe agree with the circuit court that, in thecircumstances of this case where the Spanish-speak-ing discriminatees' last known locations were inMexico, it is at most, in the Supreme Court'swords, a "trivial burden" on the Company to re-quire it to draft the reinstatement offers in Spanishand to verify their receipts We also agree with the5 The Supreme Court affirmed that portion of the circuit court's orderwhich conditioned the offers of reinstatement on the discriminatees' legalreentry into the United States, This provision was not in issue before theCourt6The Respondent argues that the reinstatement offers it made to thediscriminateesinMarch 1977 were valid offers of reinstatement.Wereject that claim As the Seventh Circuit earlier found, these offers of re-Continued277 NLRB No. 23 SURE-TAN, INCcircuit court that 4 years is a reasonable periodduring which to hold the job offers open given thelengthy time normally required for Mexican nation-als to acquire immigrant visas.We accordingly provide a supplemental Orderidentical to the order of the circuit court with theminimum backpay provisions deleted as requiredby the Supreme Court.7ORDERThe National Labor Relations Board orders thatthe Respondent, Sure-Tana Inc. and Surak LeatherCo.,Chicago,Illinois,itsofficers,agents,succes-sors, andassigns, shall1.Cease and desist from(a)Discouragingmembership in, support for, oractivities on behalf of Chicago Leather WorkersUnion, Local 43L, United Food and CommercialWorkersInternationalUnion,AFL-CIO by:threatening to notify the Immigration Service be-cause of the employees' support for the Union; no-tifying the Immigration Service and requesting acheck on their status because of their support forthe Union and thereby resulting in their deporta-tion from the country and their constructive dis-charge; interrogating employees about their unionsentimentsand sympathies and that of their fellowemployees; threatening employees with less work ifthey supported the Union; and promising employ-eesmore work if they did not support the Union.(b)Verbally harassing employeesand issuingthem writtenreprimandsbecause of their attemptsto obtainBoard assistanceand because they sup-port the Union.(c) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Francisco Robles, Ernesto Arreguin,SacramentoSerrano,Arguimino Ruiz, and Juan P.Flores immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice toinstatement,which onlyremained openfor some 34 days, did not givethe discriminatees a reasonable time to considerthe offer or tomake ar-rangements for legally enteringthe UnitedStates.The Respondent also arguesthatthe failureto draft itsreinstatementoffers in Spanish and to send them in a manner allowing verification ofreceiptwas in accord with the Board's decision inGeneralIronCorp218 NLRB 77 (1975) That caseis distinguishable from the situation hereIn this case,the discriminatees returnedtoMexico,which is their lastknown address,and it is not reasonable to assume,as the Board did inGeneral Iron,that theywill have ready access to English-speaking rela-tives or acquaintancesMoreover,in light of thefact that the offers ofreinstatement will be sent to a foreigncountry,the requirementof verifi-cation of receipt is also reasonable.°Member Dennisaccepts the 1-year escrow period asthe law of thecase303their seniority or any other rights and privileges.These offers must be written in Spanish, must pro-vide that they remain open for 4 years after re-ceipt, and must be delivered in a manner allowingverification of receipt. These offers must advise thediscriminatees that the Respondent has no obliga-tion to reinstate them unless they are legallypresent in the United States and legally free to be'employed when they offer themselves for reinstate-ment.(b)Make these discriminatees whole for wageslost as a result of their unlawful discharge, subjectto the following conditions:(1) Before awarding any backpay, the Board willdetermine whether any of the discriminatees werelawfully available for employment during the back-pay period (i.e., between the date of their illegalconstructive discharge and the date the Respondentmails valid offers of reinstatement).(2)Backpay is to be computedin the mannerprescribed inF.W.Woolworth Co.,90 NLRB 289(1950),with interest as prescribed inFlorida SteelCorp.,231NLRB 651 (1977). (See generallyIsisPlumbing Co.,138 NLRB 716 (1962).)(3)The Respondent's backpay liability shall betolled from the date valid offersof reinstatementare mailed to the discriminatees in accordance withthe requirements of section 2(a), above. The Boardwill hold a hearing to determine backpay liabilityshortly after these offers are made. The Respond-ent will place in escrow money sufficient to satisfyitspotential backpay liability for those employeeswho do not appear at the Board hearing, but suchmoney will be refunded if the disciminatee has notbeen located within 1 year.(c) Expunge from the personnel record of AlbertStrong the letter of reprimand dated 11 February1977.(d)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e)Post at its premises in Chicago, ]Illinois,copies of the attached notice marked "Appendix."8Copies of the notice, on forms provided by the Re-gionalDirector for Region 13, afterbeing signedby the Respondent's authorized representative,shallbe posted by the Respondent immediately8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted byOrder of theNation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United StatesCourt ofAppeals Enforcing an Order of the NationalLabor Relations Board " 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensurethat the notices are not altered, defaced,or covered by any other material. In addition, theRespondent will mail a copy of such notice to thediscriminateesat their last known address.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT cause the constructive dischargeof employees by requesting the Immigration andNaturalization Service to investigate the status ofknown illegal aliens because of their selection ofand support for the Chicago Leather WorkersUnion, Local 43L, United Food and CommercialWorkers International Union, AFL-CIO, or anyother union, with knowledge that such employeeshave no papers or work permits.WE WILL NOT interrogate employees about theirunion sentiments and sympathies or that of otheremployees.WE WILL NOT threaten employees who are ille-gal aliens with notification of the Immigration andNaturalization Service because of their selection orsupport of a union.WE WILL NOT promise employees more work ifthey do not support the Union.WE WILL NOT verbally harass employees or issuethem written reprimands if they attempt to use theBoard's processes or if they support the Union.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL offer Francisco Robles, ArguiminoRuiz, Juan P. Flores, Ernesto Arreguin, and Sacra-mento Serrano immediate and full reinstatement totheir former jobs or, if these jobs no longer exist,to substantially equivalent positions of employmentwithout prejudice to their seniority or other rightsand privileges, and pay them for loss of earningssuffered because of being constructively dischargedon 18 February 1977, less any net interim earnings,plus interest.WE WILL notify Albert Strong that we have re-moved from our files any reference to his repri-mand of 11 February 1977 and that the reprimandwill not be used against him in any way.SURE-TAN, INC. AND SURAK LEATH-ER CO.